Citation Nr: 1215277	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-45 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the VA Regional Office (RO) in Los Angels, California.

Under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Evidence added to the record since the February 2003 RO decision includes the Veteran's personnel records and some duplicate service treatment records.  While the personnel records were not of record at the time of the February 2003 RO decision, the personnel records are not relevant to the issue at hand, as the date and manner of the Veteran's active service are not in dispute.  As such, new and material evidence must be submitted in order to reopen this claim.

In correspondence received in March 2012 the Veteran indicated that he no longer desired a hearing on this matter.

A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.

The reopened claim of service connection for a dental disorder for compensation purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2003 rating decision denied service connection for a dental disorder for compensation purposes.

2.  Evidence added to the record since the February 2003 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a dental disorder.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied service connection for a dental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for entitlement to service connection for a dental disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claim for service connection for a dental disorder, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712;38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

A noncompensable service-connected dental condition will be eligible for postservice VA treatment if it is due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  Service trauma means an injury or wound produced by an external force during the service member's performance of military duties.  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition of service trauma excludes the intended result of proper medical treatment.  Id.

A February 2003 RO decision denied service connection for a dental disorder for compensation purposes.  The Veteran did not appeal the February 2003 RO decision and it became final.  38 U.S.C.A. § 7105.

The Veteran subsequently filed an application to reopen the claim of service connection for a dental disability in October 2008.  In a February 2009 rating decision, the RO denied the Veteran's petition to reopen the claim, and the present appeal ensued.

In a December 2002 statement, the Veteran has asserted that he was involved in an accident during service in Germany during training maneuvers that resulted in an injury to his jaw, mouth, neck, and low back.  He asserts that his dental treatment after service included the following:

My dental bridge was sent to me at my home and I had the VA dentist cement it permanently about 1972.

The February 2003 RO decision denied the Veteran's dental disorder claim on the basis that there had been no evidence that the Veteran suffered any dental trauma during service.

While service treatment records, including dental records, do not note a specific complaint of trauma to the Veteran's teeth, the Veteran did indicate (October 21, 1971) that he had hit the back of his head two days prior.  A March 1972 service treatment record noted that the Veteran complained of headaches that had started since an accident that had occurred 3 1/2 months prior.  The Veteran's dental health record indicated that he was fitted for (or at least attempted) a "bridge" at various times during his active service.  Letters from private dentists dated in October 2002 and October 2009 confirm that the Veteran had had prior bridge work undertaken.  In fact, the October 2002 dentist's letter indicated that the Veteran's medical and dental history was reviewed and noted.  It was noted that the Veteran sustained a facial injury between 1971 and 1972 and that the force of the injury was great enough that it dislodged his maxillary bridge #6-11.

The Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the dental disorder claim.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disorder for compensation purposes, the appeal, to this extent, is granted.

	(CONTINUED ON NEXT PAGE)




REMAND

While new and material evidence has been received to reopen the dental disorder claim, whether the Veteran has dental disability that is related to trauma in service is, at least in part, a medical question and requires medical expertise.  In this regard, the Board notes that various dental problems were noted on the Veteran's service induction examination.  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that an attempt to obtain the 1972 VA dental record described by the Veteran in his December 2002 statement should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the date and place of the VA dental treatment mentioned in his December 2002 statement.  The AOJ should attempt to obtain any identified VA records and associate it with the claims folder.

2.  The AOJ should schedule the Veteran for a VA dental examination.  The examiner must identify the Veteran's current dental disabilities and should specifically indicate whether the Veteran has loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis.  The explanation for any opinion expressed should be set forth.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


